Citation Nr: 1444237	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for pes planus (or flat feet).

2.  Entitlement to service connection for lumbar degenerative disc disease (DDD), claimed as secondary to pes planus.

3.  Entitlement to service connection for bilateral knee degenerative joint disease (DJD), claimed as secondary to pes planus.

4.  Entitlement to an effective date earlier than February 23, 2005 for the grant of service connection for coronary artery disease (CAD).

5.  Entitlement to an initial rating in excess of 30 percent for CAD prior to March 23, 2005, and in excess of 60 percent thereafter. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, April 2010, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In September 2007, the Veteran testified before a Decision Review Officer (DRO) at a telephonic hearing held at the RO.  A transcript of the hearing is of record.  

In a February 2010 decision, the Board denied the issues of entitlement to service connection for right and left ear hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for Wolff-Parkinson-White syndrome with mitral valve prolapse, entitlement to an initial rating in excess of 60 percent for CAD, and entitlement to a TDIU.  The Veteran appealed the portion of the Board's decision denying a TDIU to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to a July 2010 Joint Motion for Partial Remand (Joint Motion) on the basis that the Board applied the incorrect legal standard of marked interference with employment when adjudicating the TDIU appeal, and erred in relying on a VA medical examination with medical opinion that did not consider the combined effect of the service-connected disabilities on the Veteran's employability.  The parties agreed that a new VA medical examination to assess the combined effect of the service-connected disabilities on the Veteran's employability and issuance of a new decision was warranted.  The parties to the Joint Motion noted that the Veteran did not dispute the Board's denial of the remaining claims, and asked the Court not to disturb those findings.
In June 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference Board hearing regarding the issue of entitlement to a TDIU.  A transcript of the hearing is of record.  The Veteran did not request a Board hearing for the remaining issues on appeal.    


FINDINGS OF FACT

1.  The pre-existing pes planus, which was noted at service entrance, did not undergo an increase in severity during active service.

2.  The Veteran's current lumbar DDD and bilateral knee DJD are due to aging.  

3.  There is no communication received prior to February 23, 2005 which established an informal or formal claim of service connection for CAD.  

4.  Prior to March 23, 2005, CAD was manifested by workload of 7 METs resulting in chest pain; left ventricular dysfunction with an ejection fraction (or estimated ejection fraction) ranging from 60 percent to 62 percent; and management with continuous medication.

5.  From March 23, 2005, forward, CAD was manifested by an estimated workload of 4 to 5 METs resulting in dyspnea, fatigue, and angina; left ventricular dysfunction with an ejection fraction (or estimated ejection fraction) ranging from 55 percent to 62 percent; and management with continuous medication.

6.  The Veteran had two years of college, has past relevant work experience as a bindery worker and printing press operator and performing administrative work, and has not worked since 2002.

7.  For the entire rating period, service connection was in effect for CAD, rated at 60 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent from June 21, 2007 and 20 percent from June 29, 2012; peripheral neuropathy of the right lower extremity, rated at 10 percent from June 21, 2007 and 20 percent from June 29, 2012; diabetes mellitus type II rated at 10 percent; and hypertension, rated at 0 percent.    

8.  The Veteran has not been precluded from either securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  Because the pre-existing pes planus was not aggravated by active service, the criteria for service connection for pes planus are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

2.  The criteria for service connection for lumbar DDD, claimed as secondary to pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for bilateral knee DJD, claimed as secondary to pes planus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  The requirements for an effective date earlier than February 23, 2005, for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 3.816 (2013). 

5.  The criteria for an initial rating in excess of 30 percent for CAD have not been met or approximated for the portion of the rating period prior to March 23, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.104, Diagnostic Code (DC) 7005 (2013).  

6.  The criteria for an initial rating in excess of 60 percent for CAD have not been met for the portion of the rating period from March 23, 2005, forward.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.104, DC 7005 (2013).  

7.  The criteria for the award of a TDIU have not been met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the November 2009 notice letter sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the initial rating and earlier effective date appeals, the Veteran is challenging the staged disability rating and effective date assigned following the grant of an earlier effective date for service connection for CAD in the February 2012 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the Social Security Administration (SSA).    

Multiple VA medical examinations and medical opinions were provided from August 2006 to March 2013 in connection with the Veteran's appeals.  Collectively, the VA medical examiners obtained an accurate medical history from review of the record and interview of the Veteran, consideration of the Veteran's current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinions, and provided adequate rationale for the medical opinions.  Additionally, there has been no allegation or indication of a material change in condition for any claimed disability since the last VA medical examination.  For these reasons, the Board finds that the VA medical examinations are adequate, and no further medical examination or medical opinion is needed.   

In the March 2013 statement, the Veteran's attorney argued that the December 2012 VA medical opinion was inadequate for TDIU purposes because the December 2012 examination report misstated the question at issue as whether the Veteran's service-connected disabilities would make it impossible for the average person to secure and maintain substantially gainful employment, not considering age, which was not the standard set forth in 38 C.F.R. § 4.16.  The Board notes, however, that the December 2012 VA medical examiner wrote that he had reviewed the Board's remand itself, which asked the VA examiner to provide a medical opinion on whether it was at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, precluded him from obtaining or maintaining substantially gainful employment (i.e., the appropriate standard for review).  When rendering the medical opinion, the December 2012 VA medical examiner opined it was less likely as not that the service-connected disabilities, either alone or in the aggregate, precluded the Veteran from obtaining or maintaining substantially gainful employment.  See March 2013 VA addendum report.  Thus, because the December 2012 VA medical examiner considered the appropriate standard when providing the requested medical opinion, the December 2012 VA medical opinion and March 2013 VA addendum are not rendered inadequate on the basis that the December 2012 VA medical examiner considered the wrong standard.  

The Veteran's attorney has also asserted that the December 2012 VA medical opinion was inadequate because the examiner allegedly discredited the statements of the vocational expert based on the fact that they were not supported by the medical notes; however, having reviewed the two pieces of evidence closely, the Board does not find this argument persuasive.  Here, the December 2012 VA examiner specifically referenced certain inconsistencies between the Veteran's report of symptoms, as reflected in the July 2012 private vocational consultant, and other lay and medical evidence of record.  This is not only permissible, but critical for an examiner to do in the context of providing a medical opinion, as the medical assessment of the severity of a condition is essential to determining its effect on a Veteran's employability.  

The attorney argued that the Veteran's symptoms of fatigue and shortness of breath should be attributed to CAD pursuant to Mittleider v. West, 11 Vet. App. 181 (1998); however, the reported symptoms, when weighed against other lay and medical evidence of record, are not found to be credible, as explained below.     

The attorney also argued that the VA medical examiner erroneously stated that the vocational consultant who provided the July 2012 opinion was a friend of the Veteran; however, the issue has since been clarified.  The Board finds no evidence of bias on the part of the vocational consultant, as he explained in an April 2013 letter that he had no personal relationship with the Veteran; however, the misunderstanding regarding the nature of the relationship between the Veteran and the vocational consultant by the December 2012 VA medical examiner does not render the medical opinion inadequate.  There was no bias against the Veteran shown on the part of the December 2012 VA medical examiner when providing the medical opinion.  The December 2012 VA medical examiner, as well as the July 2011 VA medical examiner, adequately described the symptoms, treatment, and functional limitations of the Veteran's service-connected disabilities.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the Veteran provided testimony regarding the issue of entitlement to a TDIU, to include past work history, and symptoms, treatment, and functional limitations related to non-service-connected and service-connected disabilities.  Thereafter, the VLJ held the record open for 60 days in order to allow the Veteran's attorney the opportunity to submit a private vocational assessment, which was received in August 2012.  Due, in part, to the Board hearing testimony, the Board remanded the appeal in October 2012 for updated VA treatment records and a new VA medical examination.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran, nor his attorney, has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as hypertension become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Pes Planus

The Veteran contends that his pes planus was aggravated during service.  He asserts that he did not have problems with the feet prior to service and first received medical treatment from a field medic during service for severe foot pain in both feet while serving in Vietnam.  He also asserts that the field medic provided him with some medication but he continued to have problems with the feet for the remainder of his time in service.  He further maintains that, when questioned during his separation examination, he was pressured by service medical personnel to deny any medical conditions or he would not be allowed to return home.  See May 2011 VA Form 21-4138.  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

After consideration of the lay and medical evidence of record, the Board finds that service connection is not warranted for the Veteran's pes planus.  As explained below, the weight of the evidence shows that the Veteran had a pre-existing pes planus, which was "noted" at entrance into active service and did not increase in severity during active service.  

The evidence shows that a the Veteran's pes planus pre-existed his military service, as pes planus was "noted" at service entrance; therefore, the presumption of sound condition as it relates to pes planus is not applicable.  Specifically, the December 1965 service induction examination report found the Veteran's feet to be abnormal and it was explained that he had second degree pes planus.  Because pre-existing pes planus was "noted" upon entrance to active service, service connection may be granted only if it is shown that pes planus was aggravated by service, that is, if the pre-existing pes planus disability was permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  In such claims the veteran (the evidence of record) bears the burden of showing that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only if this burden is met does the burden of proof shift to VA.

In consideration of the foregoing, the Board next finds that the weight of the evidence is against finding that the Veteran's pre-existing pes planus increased in severity during his time in active service.  The service treatment records, which are complete, are absent of any complaints, findings, or treatment for the pre-existing pes planus, and the Veteran's feet were clinically evaluated as normal at his September 1968 service separation examination.  Also, on the September 1968 service separation report of medical history, the Veteran specifically checked "No" when asked if he then had or ever had had "foot trouble."  Of note, while the Veteran has indicated that he was encouraged to deny all ailments in order to receive an expedient discharge, the fact remains that it is clear that he took time to complete the medical history survey completed in conjunction with his separation physical.  Additionally, he even acknowledged having one malady on the form, suggesting that if he was in fact experiencing foot problems at that time he would have mentioned them. 

The contemporaneous service treatment records are likely to reflect accurately the Veteran's physical state, including any symptoms he experienced and severity of the pre-existing pes planus during service, as well as the Veteran's perception of any worsening of his pes planus during service.  Moreover, the Veteran at that time was in a unique position through the use of his senses to describe any impairment he was experiencing.  As such, the service treatment records are found to be particularly credible, and of significant probative value, and the therefore constitute evidence that weighs against finding that there was increased severity of pre-existing pes planus during service.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Also, post-service treatment records show that the Veteran denied having any foot problems when seeking medical treatment for many years after service.  See, e.g., May 1986 and December 1999 private cardiology treatment records (each showing that the Veteran denied any history of significant swelling of the feet and any history of frequent or severe problems with the musculoskeletal system); September 2003 private orthopedic note (noting that a review of the Veteran's symptoms was positive for bilateral shoulder pain and negative for all other conditions as per a patient information form).  Such evidence is particularly credible because the Veteran had an incentive to report accurately his medical history in order to receive proper medical care; therefore, the lay evidence showing that the Veteran repeatedly denied having any foot problems for many years after service during the course of medical treatment is evidence against finding that pes planus increased in severity during his time in military service.  See also December 2012 VA medical examination report (noting the Veteran's report of gradual onset of increasing bilateral foot pain "over the past ten years" even though he was more than four decades removed from service at that time).  Also, in May 2009, a VA podiatrist described the Veteran's pes planus as "mild," which provides further evidence against finding that pre-existing pes planus, which was described at service entrance as second degree, permanently increased in severity during service.

Additionally, the medical opinion evidence weighs against finding that pre-existing pes planus was aggravated by service.  After reviewing the record and performing interview and evaluation of the Veteran, the December 2012 VA medical examiner opined that it was less likely as not that the pre-existing pes planus was aggravated by service.  When providing rationale for the medical opinion, the December 2012 VA medical examiner noted that there was no indication that the Veteran was having problems with the feet during service.  The December 2012 VA medical examiner noted that the Veteran developed foot pain much later (i.e., just within the last five years).  Because the December 2012 VA medical examiner based the medical opinion on an accurate medical history as documented in the record and provided by the Veteran and provided sound rationale in support of the medical opinion, it is of significant probative value.   The December 2012 VA medical opinion does not show an increase in severity of pre-existing pes planus during service.   

As noted, the Veteran has asserted that he reported and was treated for foot problems during service, and he is considered competent to discuss foot treatment in service, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, as described, the Veteran's statements regarding in-service treatment were first made after he filed for VA disability, and more importantly, the statements are generally inconsistent with the other evidence of record including the service treatment records showing no complaint, diagnosis, or treatment for pre-existing pes planus during service; the Veteran's statements denying foot problems on the September 1968 service separation report of medical history; the September 1968 service separate examination showing no increase in severity of pre-existing pes planus; the Veteran's denial of foot problems for many years after service during the course of medical treatment; and the negative VA medical opinion.  

Because the Veteran's more recent statements first made after filing the VA disability claim are inconsistent with the statements made contemporaneous to service and statements made to treating medical providers for many years after service, as well as the medical evidence contemporaneous to service showing no complaint of foot problems during service and no increase in severity of pre-existing pes planus at service separation, the Board does not find the account of foot pain and treatment for foot problems during service to be sufficiently credible to establish the aggravation of a pre-existing foot condition during service.  Therefore, the Veteran's statements regarding in-service foot treatment are found to have little if any probative value, and are greatly out-weighed by the contemporaneous evidence of record.   

Because the pre-existing pes planus was noted at service entrance, and the weight of the evidence demonstrates that it did not increase in severity during service, the evidence does not demonstrate worsening of pre-existing pes planus during service (preponderance of the evidence is against a finding of worsening during service), and the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the pre-existing pes planus is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for pes planus is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 

Service Connection Analysis for Lumbar DDD and Bilateral Knee DJD

The Veteran contends that his currently diagnosed lumbar DDD and bilateral knee DJD were caused or aggravated by pre-existing pes planus for which he has sought service-connected compensation benefits.  Neither he, nor his representative, has advanced any other theory of entitlement to service connection.  The evidence of record does not otherwise indicate that the currently diagnosed lumbar DDD and bilateral knee DJD, which were first manifested many years after service separation, are causally or etiologically related to service; and there is no showing of any back or knee injuries in service.  Therefore, the Board will not further address service connection for lumbar DDD or bilateral knee DJD on either a direct basis or on a presumptive basis as a chronic disease, as such theories of entitlement are not supported by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.  38 U.S.C.A. § 7104 (West 2002) (Board is to decide actual questions of law and fact).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that service connection for lumbar DDD or bilateral knee DJD is warranted on a secondary basis.  For reasons explained above, service connection is denied for pes planus; therefore, service connection for lumbar DDD and bilateral knee DJD may not be established on the basis that it was caused or aggravated by the non-service-connected disability of pes planus.  Furthermore, after reviewing the record and performing a thorough evaluation and interview of the Veteran, the July 2010 VA medical examiner opined that the bilateral knee and back disabilities were less likely as not related to the bilateral pes planus, noting that no medical literature could be found to show that pes planus caused DJD or DDD of the lumbar spine.  The July 2010 VA medical examiner then explained that the diagnoses of DDD of the lumbar spine and DJD of the bilateral knees were reflective of a wear and tear pattern due to aging.  The December 2012 VA medical examiner similarly opined that the mild degenerative arthritis of the bilateral knees was compatible with his age.  Because the VA medical examiners were familiar with the Veteran's medical history, had adequate facts on which to base the medical opinions, and provided sound rationales for the medical opinions, and there is no competent medical opinion to the contrary of record, the Board finds that they are of significant probative value.  Because each of the claimed disabilities has been attributed to a non-service-connected etiology, the Board finds that the weight of the evidence is against the claims; therefore, service connection for lumbar DDD and bilateral knee DJD is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date Legal Criteria

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.  

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  

Because ischemic heart disease is a covered herbicide disease and because the Veteran had Vietnam service, the Veteran is considered a Nehmer class member. See 38 C.F.R. § 3.816 (b)(1)(2).  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816 (c)(1)-(3).  If those requirements are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.  

In this case, the Veteran had a service connection claim for CAD between May 3, 1989, and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides; therefore, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2). 

In a September 2006 rating decision, the RO granted service connection for CAD with a 60 percent rating assigned as of March 23, 2005.  This grant of benefits was based on the August 2006 VA medical opinion that the Veteran's CAD was caused by his service-connected diabetes mellitus type II.  After initiating a Nehmer review of the record in February 2012, the VA RO granted an earlier effective date of February 23, 2005 for the award of service connection for CAD based on medical evidence showing a diagnosis of CAD on February 23, 2005.

After review of the record, the Board finds that the criteria for an effective date earlier than February 23, 2005, for the award of service connection for CAD are not met.  The earliest communication which established an informal or formal claim of service connection for CAD is the VA Form 21-4138 received on March 23, 2005.  38 C.F.R. § 3.155.  Although the Veteran had previously filed a claim with VA in August 2004 on VA Form 21-526, and then stated that his heart condition was a reason why he was unable to work, he specified that he was only applying for (non-service-connected) pension benefits at the time.  The Veteran very clearly checked a box on the form stating that he was filing for pension, and he declined to check either a) the box indicating that he was seeking compensation or b) the box indicating that he was seeking compensation and pension.

While a claim for pension may also be considered a claim for compensation, in this case the Veteran very clearly only claimed non-service-connected pension.  See Stewart v. Brown, 10 Vet. App. 15 (1997).  Accordingly, this application for pension is not a claim for compensation and cannot be used to set the date of claim for ischemic heart disease.

Thus, the Veteran did not file a claim for service-connected compensation benefits for a heart disability until March 23, 2005.

Because a claim for service connection for a heart disability was not received by VA before February 23, 2005, the evidence weighs against the assignment of an earlier effective date, and the appeal is denied.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.


The Veteran's CAD is rated at 30 percent from February 23, 2005 to March 23, 2005, and rated at 60 percent from March 23, 2005 forward, under the criteria at 38 C.F.R. § 4.104, DC 7005 for arteriosclerotic heart disease (coronary artery disease).  

Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication required.  

A 30 percent rating is warranted where there is either a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in a past year; when a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Rating Period Prior to March 23, 2005

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the disability picture associated with CAD more closely approximates the criteria for a schedular rating in excess of 30 percent under DC 7005 for the portion of the rating period prior to March 23, 2005.  See 38 C.F.R. §§ 4.3, 4.7.  

During this portion of the rating period, the evidence shows that a workload of 7 METs resulted in chest pain, which is the symptomatology and level of impairment contemplated by the schedular criteria for a 30 percent rating under DC 7005.  See February 23, 2005 VA stress test report.  Such a conclusion was further substantiated by evidence shortly thereafter (and even after the Veteran was awarded a 60 percent rating) which showed left ventricular dysfunction with an ejection fraction of 62 percent.  That is, an ejection fraction which is not as impairing as would be required for a rating in excess of 30 percent under DC 7005.  See also April 2005 VA history and physical note (noting that the Veteran continued to walk three miles most days, denied chest pain, and had an ejection fraction estimated at 60 percent).  As stated above, the schedular rating criteria under DC 7005 provides for a rating in excess of 30 percent when there is left ventricular dysfunction with an ejection fraction of 50 percent or less.  The evidence further does not show more than one episode of acute congestive heart failure for this portion of the rating period.  For these reasons, the Board finds that a rating in excess of 30 percent for CAD under DC 7005 is not warranted at any time during the portion of the rating period prior to March 23, 2005.   

Rating period from March 23, 2005

The Board finds that the weight of the evidence is against finding that a rating in excess of 60 percent under DC 7005 is warranted for CAD for any portion of the rating period from March 23, 2005.  Throughout this portion of the rating period, the evidence shows no evidence or allegation of chronic congestive heart failure; no workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the evidence shows relatively stable CAD manifested by an estimated workload of 4 to 5 METs resulting in dyspnea, fatigue, and angina; left ventricular dysfunction with an ejection fraction (or estimated ejection fraction) ranging from 55 percent to 62 percent; and management with continuous medication, which are all symptoms and impairment contemplated in the 60 percent schedular rating (or a lesser included rating).  In consideration of the foregoing, the Board finds that the disability picture for CAD does not more closely approximate the criteria for a rating in excess of 60 percent for CAD under DC 7005 for this portion of the rating period.  

As described, a higher schedular rating for coronary artery disease is denied.

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already contemplated by the 30 percent schedular rating prior to March 23, 2005 and the 60 percent schedular rating from March 23, 2005 that is assigned for the Veteran's CAD.  Prior to March 23, 2005, CAD was manifested by a workload of 7 METs resulting in chest pain, and left ventricular dysfunction with an ejection fraction of 62 percent, no more than one episode of acute congestive heart failure.  From March 23, 2005, CAD has been manifested by an estimated workload of 4 to 5 METs resulting in dyspnea, fatigue, and angina; left ventricular dysfunction with an ejection fraction (or estimated ejection fraction) ranging from 55 percent to 62 percent; and managed with continuous medication.  The schedular criteria contemplate symptoms of fatigue, dyspnea, and angina, as well as limitations due to symptoms of dyspnea, fatigue, and angina when performing certain activities as measured by METs levels.  The requirement of continuous medication is also specifically contemplated in the schedular criteria for the lesser included 10 percent rating.  The Veteran's report of chest pain when performing activity at a higher level than accustomed and report of recumbent rest for approximately seven hours a day in order to combat CAD-related fatigue are part of, similar to, and analogous to the symptoms of fatigue and dyspnea and the functional limitations contemplated by the METs levels due to such symptoms; therefore, the Veteran may not receive additional compensation for such complaints.  38 C.F.R. § 4.14 (avoidance of pyramiding).  To the extent that the functional impairment and symptoms resulting from CAD have contributed to the Veteran's unemployability, such is being considered in the context of the TDIU appeal.  There is no symptomatology and/or functional impairment that are not being considered and compensated by the schedular rating criteria.  The Veteran's 60 percent schedular rating fully contemplates all the symptoms and functional impairment related to his CAD.  The Veteran has not alleged, and the evidence does not show that there are symptoms or functional impairment associated with the remaining service-connected disabilities that are not contemplated by the rating criteria for those disabilities.  The evidence demonstrates no exceptional or unusual overall disability picture due to the collective service-connected disabilities; therefore, the Board finds that the schedular criteria are adequate, and referral for consideration of extraschedular rating is not required.

TDIU 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Since issuance of the July 2010 Joint Motion which found that the Board erred by relying on a VA medical examination with medical opinion that did not consider the combined effect of the service-connected disabilities on the Veteran's employability, the Federal Circuit has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Federal Circuit explained further that the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner, meaning that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Id.

For the entire rating period, service connection was in effect for CAD, rated at 60 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent from June 21, 2007 and 20 percent from June 29, 2012; peripheral neuropathy of the right lower extremity, rated at 10 percent from June 21, 2007 and 20 percent from June 29, 2012; diabetes mellitus type II rated at 10 percent; and hypertension, rated as noncompensable.  As such, the Veteran meets the schedular rating criteria for a TDIU for the entire rating period.  38 C.F.R. § 4.16(a).  The Veteran also testified at a Board hearing that he had not worked since approximately 2002. 

In this case, the evidence shows that the Veteran has two years of college education, has past relevant work as a bindery worker and printing press operator, and last worked in 2002 after sustaining non-service related occupational injuries.  See December 2012 VA medical examination report (noting the Veteran's reported a work history of running small printing presses from service separation until November 2002 when he sustained work-related shoulder injuries); see also July 2012 private individual unemployability assessment report (reporting that he worked as a bindery worker and printing press operator for all of his working life).  The RO previously determined that the Veteran had disabilities that prevented him from working when awarding non-service-connected pension benefits in November 2004; therefore, the issue on appeal turns on whether or not the service-connected disabilities alone render the Veteran unemployable.    

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the Veteran is unable to secure or follow gainful employment due to service-connected disabilities alone.  

After review of the record and interview and examination of the Veteran, the July 2011 VA examiner opined that the Veteran did not have one single or combined service-connected disability that would preclude him from gainful employment.  In support of the medical opinion, the examiner noted that the Veteran's records showed that he had a normal glucose test, and the highest fasting blood sugar was 116, which did not even meet the criteria for the diagnosis of diabetes mellitus.  The July 2011 VA medical examiner noted that the Veteran's CAD had been stable since the stenting in 2005, and that the Veteran had done well since the procedure.  The July 2011 VA examiner also wrote that a stress test revealed an ejection fraction of 62 percent and METs level of 7; the Veteran had denied having any chest pain or shortness of breath since 2005, including at the July 2011 VA medical examination; the Veteran had never taken any nitroglycerin; and there was no evidence of worsening CAD.  The July 2011 VA medical examiner further noted that the Veteran complained of frequent bilateral foot numbness over the entire foot ameliorated by walking and hanging the feet over the bed, and there was no objective medical evidence of peripheral neuropathy on electromyography (EMG)/nerve conduction studies (NCS).  The July 2011 VA examiner also noted that the Veteran's hypertension was well-controlled.  After consideration of the symptoms, treatment, and limitations pertaining to the Veteran's service-connected disabilities, the July 2011 VA medical examiner opined that the Veteran would be able to tolerate a stationary or sedentary job, lifting up to 25 pounds up to his waist, and did not have one single or any combined service-connected disability that would preclude him from gainful employment.   See also March 2002 private medical record (noting that the Veteran's lifting should be confined from floor to table level, close in 18 to 20 inches in front of his body, and the Veteran could handle 20 to 25 pounds on a frequent basis but handling over that would be ill-advised). 

Also, based on review of the record and interview and examination of the record, the December 2012 VA medical examiner opined that, without regard to the Veteran's age or the impact of any of his non-service-connected disabilities (including his shoulder), it was less likely as not that the service-connected disabilities, either alone or in the aggregate, precluded the Veteran from obtaining or maintaining substantially gainful employment.  See March 2013 VA examination addendum report.  The December 2012 VA medical examiner noted that an echocardiogram performed in connection with the VA examination showed normal left ventricular systolic function with an ejection fraction of 60 percent and no segmental wall motion abnormalities, which was information that conflicted with the Veteran's subjective report of physical activity limitations due to his heart disability.  The December 2012 VA medical examiner also noted that, during on a symptom limited estimate of his METs level questionnaire, the Veteran reported that he became tired or short of breath on walking uphill, walking on cold or windy days, or climbing stairs.  The Veteran reported that he also got winded or tired after walking more than two blocks.  The December 2012 VA medical examiner noted that there was only slight limitation of ordinary physical activity shown when using the CCS classification for Angina or method for estimating Cardiac METs level of 5.1 to 7.0.  The December 2012 VA medical examiner noted that there were still a number of activities that could be done at this activity level, which included gardening, hanging up clothes, walking at 3.5 miles per hour (mph), light shoveling, light farming, bicycling at 8 mph, washing windows, raking leaves, washing the car, and occasional medium lifting.  The December 2012 VA medical examiner noted that these activities were only the 4-5 METs levels.  The December 2012 VA medical examiner wrote that CAD did not impact the Veteran's ability to work.           

The December 2012 VA medical examiner noted that the Veteran's hypertension was asymptomatic and under good control; therefore, hypertension should not impact the Veteran's employability.  The December 2012 VA medical examiner also noted that the Veteran continued to have near normal blood sugars, normal A1C levels controlled by diet only, was never placed on medication, and had no complications related to diabetes mellitus that require him to take medication or regulate his activities; therefore, diabetes mellitus did not affect his employability.  The December 2012 VA medical examiner also noted that the Veteran had a normal electromyography (EMG) in August 2011, had only mild to moderate findings on examination, had excellent strength of the lower extremities, and was able to do short walks, some lifting, and had no problems with balance; therefore, bilateral lower extremity peripheral neuropathy should not affect his employability.  The December 2012 VA medical examiner added that the Veteran's report that he constantly has to have his legs up was not supported by the medical facts in the case.  The December 2012 VA medical examiner opined that the Veteran's diabetes mellitus type II, peripheral neuropathy of the lower extremities, and hypertension each did not impact his ability to work.  

The July 2011 and December 2012 VA medical examiners had an accurate understanding of the Veteran's medical conditions, had sufficient facts and data on which to base the medical opinions, and provided sound rationale for the medical opinions; therefore, the July 2011 VA medical opinion and the December 2012 VA medical opinion (with the March 2013 addendum), are of significant probative value.  As such, the opinions that, when considering symptoms and functional limitations related to service-connected disabilities alone, the Veteran is able to perform sedentary work and is not rendered unemployable, which were drawn by the examiners are entitled to great weight.  

The Board notes that the Veteran told the July 2011 VA medical examiner that he was unable to work because of the type II diabetes mellitus; however, the statement is inconsistent with and outweighed by other, more credible evidence of record.  At the same July 2011 VA medical examination, the Veteran reported that he was diagnosed with diabetes by a private medical provider in 2003 due to an abnormal glucose test, was never placed on medication, saw a dietician and started restricting his diet, did not check his blood sugar, did not have a glucometer, had never been hospitalized or received medical care for hypoglycemic or hyperglycemic reactions, went to his primary care medical provider every three to six months for management of diabetes, and had no restrictions of his activities.  Based on the Veteran's own description of symptoms, treatment, and functional limitations of diabetes mellitus at the July 2011 VA medical examination, diabetes mellitus is not of such a severity that it would preclude substantially gainful employment.  Also, treatment records relevant to the rating period show no symptoms or impairment associated with diabetes mellitus that are so severe as to preclude substantially gainful employment.  See, e.g., September 2003 VA ambulatory care note (noting mild diabetes mellitus with an A1C of 6.4, well-controlled on diet, exercise, and weight-control); March 2011 VA optometry consultation report (noting that diabetes was diet-controlled, and blood sugars were good).  

To the extent that the Veteran has argued that he could not work because of his need to snack to control his diabetes mellitus, this is simply not found to rise to the level of precluding employment.

The Board also notes that the July 2011 VA medical examiner stated that the Veteran would be able to perform work that was not extremely physically labor-intensive due to the CAD disability.  The Veteran has past relevant work experience as a bindery worker and printing press operator required the ability to lift heavy objects such as heavy packages of paper and stand for prolonged periods.  See Board hearing transcript (testifying that the former work as a bindery worker and printing press operator required prolonged standing and heavy lifting); see also September 1988 VA treatment record (noting that the Veteran's job requires grasping and lifting heavy packages of paper).  However, at the Board hearing, the Veteran testified that he also had approximately two years of past work experience performing some filing and administrative work (i.e., sedentary work).  See Board hearing transcript, page 5.  Thus, when considering the Veteran's education (i.e., two years of college) and work experience together with the functional limitations and symptomatology of the service-connected disabilities, the weight of the evidence shows that the Veteran is not rendered unemployable due to service-connected disabilities alone.  

Also, in a July 2012 opinion and April 2013 addendum, a private vocational consultant opined that it was at least as likely as not that the Veteran's service-connected disabilities alone prevented him from securing and following a substantially gainful occupation.  The private vocational consultant reasoned that the Veteran's service-connected conditions of CAD, diabetes mellitus type II, and bilateral lower extremity peripheral neuropathy had resulted in a sedentary and homebound lifestyle since April 2005, with reported chest pain if the Veteran performed any higher level of activity than what he had become accustomed and report of recumbent rest for approximately seven hours a day in order to combat CAD-related fatigue.  The private vocational consultant noted that the service-connected bilateral lower extremity peripheral neuropathy only worsened the Veteran's total unemployability when diagnosed in 2007.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
After considering the July 2012 private vocational opinion and April 2013 addendum, the Board finds that they are of lesser probative value than the VA medical opinions discussed above because they are based on inaccurate facts and data as reported by the Veteran.  For example, the Veteran told the private vocational consultant that he was unsuccessful in finding alternative lighter duty work after November 2002 (i.e., due to the non-service-connected shoulder injuries) because of his diagnosed cardiac condition; however, on the January 2006 VA Form 21-8940, the Veteran had checked "No" when asked if he had tried to obtain employment since he became too disabled to work in November 2002.  Because the January 2006 VA Form 21-8940 was completed before the initial denial of the claim for entitlement to a TDIU, it is more likely to reflect accurately the Veteran's history of seeking employment since November 2002 (or lack thereof); therefore, the January 2006 statement is more credible and of greater probative value than the history of having unsuccessfully sought alternative work due to the cardiac condition since November 2002 as given to the vocational consultant, which is not deemed credible.

Also, the Veteran told the vocational expert that he had increased chest pains whenever he performed higher levels of activity than those already noted (i.e., walking about five times per week for about fifteen to twenty minutes each way; driving up to 10 miles at one time; vacuuming at his own pace); however, during the course of medical treatment throughout the rating period, the Veteran has reported that he is able to walk several miles per day and once reported only slight dyspnea on exertion when climbing stairs but routinely denied having chest pains, palpitations, or shortness of breath when asked about such symptomatology on review of systems.  See, e.g., June 2005 VA cardiology nursing note (noting the Veteran's report of "doing great walking 3.5 miles/day" without problems and denial of further symptoms as prior to April 2005 stenting); June 2005 VA primary care note (reporting that the Veteran walked five miles per day and denied chest pain, palpitations, shortness of breath, and dyspnea on exertion); June 2007 VA podiatry consultation note (noting that the Veteran walked 10 miles per day prior to the 2005 stent placement); April 2009 VA primary care note (denying chest pain, palpitations, rapid heart rate, shortness of breath, and reporting that he can climb stairs well); January 2010 VA primary care note (denying chest pain, palpitation, and shortness of breath and noting asymptomatic CAD); April 2012 VA primary care note (denying chest pain, palpitations, rapid heart rate, and shortness of breath; report of some slight dyspnea when climbing stairs).  

Statements made to medical providers for purposes of diagnosis and treatment are exceptionally trustworthy, as a declarant has a strong motive to tell the truth in order to receive proper care.  Accordingly, the statements made by the Veteran for treatment purposes are found to be highly credible and of greater probative value than the statements he made to the vocational consultant (such as regarding increased chest pains when performing higher levels of activity than normal) in the process of obtaining a medical opinion designed to obtain VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

There is also some past evidence suggesting that the Veteran has a tendency to exaggerate symptoms when being evaluated for functional capacity.  See, e.g., June 2003 private functional capacity evaluation (noting that the Veteran's moderate or high pain profile classification may suggest an increased probability of symptom exaggeration, and the evaluator's impression that there was a poor correlation between movement patterns and complaints of pain).  

The record further shows that the Veteran has been in receipt of Social Security disability benefits from June 2005.  The Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  Nonetheless, the Board notes that the Veteran's non-service-connected shoulder disability was listed as a primary diagnosis affecting the Veteran's employability (with heart disease was listed as a secondary diagnosis); therefore, the SSA findings suggest that, to the extent that the Veteran is rendered unemployable, it was primarily due to his non-service-connected shoulder disability.  

After considering limitations related to the service-connected disabilities as shown by the credible lay and medical evidence and the VA medical opinions, the Board finds that the Veteran is able to perform some sedentary work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or non-service-connected disabilities.  In consideration thereof, the Board finds that the Veteran is not unable to secure or follow substantially gainful employment solely due to his service-connected disabilities; therefore, a TDIU is denied.  


ORDER

Service connection for pes planus is denied.

Service connection for lumbar DDD, claimed as secondary to pes planus, is denied.

Service connection for bilateral knee DJD, claimed as secondary to pes planus, is denied.  

An effective date earlier than February 23, 2005 for the grant of service connection for CAD is denied.

Ratings in excess of 30 percent for CAD prior to March 23, 2005 and in excess of 60 percent from March 23, 2005 are denied.

A TDIU is denied. 


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


